UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August4, 2015 Versartis, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36361 26-4106690 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4200 Bohannon Drive, Suite 250 Menlo Park, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)963-8580 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On August 4, 2015, Versartis, Inc. (the “Company”) issued a press release announcing its financial results for the three- and six-month periods ended June 30, 2015. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information in this Item2.02 and in the press release attached as Exhibit 99.1 to this Current Report on Form 8-K shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained in this Item2.02 and in the press release attached as Exhibit 99.1 to this Current Report on Form 8-K shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished with this Current Report on Form 8-K. Exhibit No. Description Press Release, issued by Versartis, Inc. on August 4, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 4, 2015 VERSARTIS, INC. (Registrant) By: /s/ Joshua T. Brumm Joshua T. Brumm Chief Financial Officer INDEX TO EXHIBITS Exhibit
